Exhibit 10.3





 

NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

 

COMMON STOCK PURCHASE WARRANT

 

OZOP SURGICAL CORP.

 

Warrant Shares: 94,000

Date of Issuance: February 13, 2019 (“ Issuance Date ”)

 

This COMMON STOCK PURCHASE WARRANT (the “ Warrant ”) certifies that, for value
received (in connection with the issuance of two (2) convertible promissory
notes to the Holder (as defined below) dated respectively, October 19, 2018
(principal amount: $78,000.00) and December 5, 2018 (principal amount:
$63,000.00)(collectively, the “Notes”), Power Up Lending Group Ltd., a Virginia
corporation (including any permitted and registered assigns, the “ Holder ”), is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date of issuance
hereof, to purchase from Ozop Surgical Corp., a Nevada corporation
(the “ Company ”), 94,000 shares of Common Stock (as defined below) (the
“ Warrant Shares ”) at the Exercise Price per share then in effect (whereby such
number may be adjusted from time to time pursuant to the terms and conditions of
this Warrant).

 

Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 13 below. For purposes of this Warrant, the term “ Exercise Price ”
shall mean $1.50 subject to adjustment as provided herein (including but not
limited to cashless exercise), and the term “ Exercise Period ” shall mean the
period commencing on the Issuance Date and ending on 5:00 p.m. eastern standard
time on the three-year anniversary thereof.

 

1. EXERCISE OF WARRANT .

 

(a) Mechanics of Exercise . Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “ Exercise Notice ”), of the Holder’s
election to exercise this Warrant, to the Company or the Company’s transfer
agent. The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased. On or before the second calendar day (the “ Warrant Share
Delivery Date ”) following the date on which the Holder has delivered the
Exercise Notice to the Company or the Company’s transfer agent, and upon receipt
by the Company of payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which all or a
portion of this Warrant is being exercised (the “ Aggregate Exercise Price ” and
together with the Exercise Notice, the “ Exercise Delivery Documents ”) in cash
or by wire transfer of immediately available funds (or by cashless exercise, in
which case there shall be no Aggregate Exercise Price provided), the Company
shall (or direct its transfer agent to) issue and dispatch by overnight courier
to the address as specified in the Exercise Notice, a certificate, registered in
the Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of the Exercise Delivery Documents, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If this Warrant is submitted in connection with any exercise and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable and in no event later than three
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 6) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.

 

If the Company fails to cause its transfer agent to transmit to the Holder the
respective shares of Common Stock by the respective Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise in Holder’s sole
discretion, and such failure shall be deemed an event of default under the Note.

 

If the Market Price of one share of Common Stock is greater than the Exercise
Price, then, unless there is an effective non-stale registration statement of
the Company covering the Holder’s immediate resale of the Warrant Shares without
any limitation, the Holder may elect to receive Warrant Shares pursuant to a
cashless exercise, in lieu of a cash exercise, equal to the value of this
Warrant determined in the manner described below (or of any portion thereof
remaining unexercised) by surrender of this Warrant and a Notice of Exercise, in
which event the Company shall issue to Holder a number of Common Stock computed
using the following formula:

 

X = Y (A-B)

A

Where    X = the number of Warrant Shares to be issued to Holder.         Y =
the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).         A = the Market Price (at the
date of such calculation).         B = Exercise Price (as adjusted to the date
of such calculation).

 

(b) No Fractional Shares . No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.

 

(c) Holder’s Exercise Limitations . The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that after giving effect to issuance of Warrant
Shares upon exercise as set forth on the applicable Notice of Exercise, the
Holder (together with the Holder’s Affiliates, and any other persons acting as a
group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below. For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this paragraph applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.

 

For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “ Beneficial Ownership Limitation ” shall be 4.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock issuable upon exercise of this Warrant. The
limitations contained in this paragraph shall apply to a successor Holder of
this Warrant. The Company covenants that this Warrant is outstanding, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares, free from preemptive rights, to provide for the issuance of
Common Stock upon the full exercise of this Warrant. The Company is required at
all times to have authorized and reserved five times the number of shares that
is actually issuable upon full exercise of the Warrant (based on the Exercise
Price in effect at that time)(the “Reserved Amount”). The Reserved Amount shall
be increased from time to time in accordance with the Company’s obligations
hereunder.

 

2. ADJUSTMENTS . The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a) Distribution of Assets . If the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “ Distribution ”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction (i) the numerator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator of which shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and

 

(ii) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“ Other Shares of Common Stock ”), then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an increase in the
number of Warrant Shares, the terms of which shall be identical to those of this
Warrant, except that such warrant shall be exercisable into the number of shares
of Other Shares of Common Stock that would have been payable to the Holder
pursuant to the Distribution had the Holder exercised this Warrant immediately
prior to such record date and with an aggregate exercise price equal to the
product of the amount by which the exercise price of this Warrant was decreased
with respect to the Distribution pursuant to the terms of the immediately
preceding clause (i) and the number of Warrant Shares calculated in accordance
with the first part of this clause (ii).

 

(iii) For the avoidance of doubt, no adjustment shall occur when shares of
outstanding Common Stock are merged proportionally across all stockholders to
form a smaller number of outstanding shares of Common Stock.

 

(b) Anti-Dilution Adjustments to Exercise Price . If the Company or any
Subsidiary thereof, as applicable, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or
securities entitling any person or entity to acquire shares of Common Stock
(upon conversion, exercise or otherwise) (including but not limited to under the
Note), at an effective price per share less than the then Exercise Price (such
lower price, the “ Base Share Price ” and such issuances collectively, a
“ Dilutive Issuance ”) (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, elimination of an applicable floor price for any reason in the
future (including but not limited to the passage of time or satisfaction of
certain condition(s)), reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled or potentially
entitled to receive shares of Common Stock at an effective price per share which
is less than the Exercise Price at any time while such Common Stock or Common
Stock Equivalents are in existence, such issuance shall be deemed to have
occurred for less than the Exercise Price on such date of the Dilutive Issuance
(regardless of whether the Common Stock or Common Stock Equivalents are (i)
subsequently redeemed or retired by the Company after the date of the Dilutive
Issuance or (ii) actually converted or exercised at such Base Share Price), then
the Exercise Price shall be reduced at the option of the Holder and only reduced
to equal the Base Share Price, and the number of Warrant Shares issuable
hereunder shall be increased such that the aggregate Exercise Price payable
hereunder, after taking into account the decrease in the Exercise Price, shall
be equal to the aggregate Exercise Price prior to such adjustment (for the
avoidance of doubt, the aggregate Exercise Price prior to such adjustment is
calculated as follows: the total number of Warrant Shares multiplied by the
initial Exercise Price in effect as of the Issuance Date). Such adjustment shall
be made whenever such Common Stock or Common Stock Equivalents are issued,
regardless of whether the Common Stock or Common Stock Equivalents are (i)
subsequently redeemed or retired by the Company after the date of the Dilutive
Issuance or (ii) actually converted or exercised at such Base Share Price by the
holder thereof (for the avoidance of doubt, the Holder may utilize the Base
Share Price even if the Company did not actually issue shares of its common
stock at the Base Share Price under the respective Common stock Equivalents).
The Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 2(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice the “ Dilutive Issuance Notice ”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 2(b), upon the occurrence of any Dilutive Issuance, after the date of
such Dilutive Issuance the Holder is entitled to receive a number of Warrant
Shares based upon the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise .

 

3. FUNDAMENTAL TRANSACTIONS . If, at any time while this Warrant is outstanding,
(i) the Company effects any merger of the Company with or into another entity
and the Company is not the surviving entity (such surviving entity, the
“ Successor Entity ”), (ii) the Company effects any sale of all or substantially
all of its assets in one or a series of related transactions, (iii) any tender
offer or exchange offer (whether by the Company or by another individual or
entity, and approved by the Company) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares of Common Stock
for other securities, cash or property and the holders of at least 50% of the
Common Stock accept such offer, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than as a result of a subdivision or combination of
shares of Common Stock) (in any such case, a “ Fundamental Transaction ”), then,
upon any subsequent exercise of this Warrant, the Holder shall have the right to
receive the number of shares of Common Stock of the Successor Entity or of the
Company and any additional consideration (the “ Alternate Consideration ”)
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event (disregarding any limitation on exercise contained herein solely for the
purpose of such determination). For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any Successor Entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration.

 

4. NON-CIRCUMVENTION . The Company covenants and agrees that it will not, by
amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).

 

5. WARRANT HOLDER NOT DEEMED A STOCKHOLDER . Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

6. REISSUANCE .

 

(a) Lost, Stolen or Mutilated Warrant . If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b) Issuance of New Warrants . Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date.

 

7. TRANSFER .

 

(a) Notice of Transfer . The Holder agrees to give written notice to the Company
before transferring this Warrant or transferring any Warrant Shares of such
Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.

 

(b) If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

(c) Any transferee of all or a portion of this Warrant shall succeed to the
rights and benefits of the initial Holder of this Warrant under Sections 4.1 and
4.3 (subject, however, to the limitations set forth in Section 4.2), 4.4 and 4.5
of the Purchase Agreement (registration rights, expenses, and indemnity).

 

8. NOTICES . Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions contained in the Purchase Agreement. The Company shall provide
the Holder with prompt written notice (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, the calculation of such
adjustment and (ii) at least 20 days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the shares of Common Stock, (B) with respect to any grants,
issuances or sales of any stock or other securities directly or indirectly
convertible into or exercisable or exchangeable for shares of Common Stock or
other property, pro rata to the holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

9. AMENDMENT AND WAIVER . The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 

10. GOVERNING LAW . This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada , without giving effect to the conflicts-of-law
principles thereof.

 

11. ACCEPTANCE . Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

12. CERTAIN DEFINITIONS . For purposes of this Warrant, the following terms
shall have the following meanings:

 

(a) “ Nasdaq ” means www.Nasdaq.com.

 

(b) “ Closing Sale Price ” means, for any security as of any date, (i) the last
closing trade price for such security on the Principal Market, as reported by
Nasdaq, or, if the Principal Market begins to operate on an extended hours basis
and does not designate the closing trade price, then the last trade price of
such security prior to 4:00 p.m., New York time, as reported by Nasdaq, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Nasdaq, or (iii) if
no last trade price is reported for such security by Nasdaq, the average of the
bid and ask prices of any market makers for such security as reported by the OTC
Markets. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(c) “ Common Stock ” means the Company’s common stock, and any other class of
securities into which such securities may hereafter be reclassified or changed.

 

(d) “ Common Stock Equivalents ” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(e) “ Dilutive Issuance ” is any issuance of Common Stock or Common Stock
Equivalents described in Section 2(c) above; provided, however, that a Dilutive
Issuance shall not include any Exempt Issuance.

 

(f) “ Exempt Issuance ” means the issuance of (i) shares of Common Stock or
options to officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (ii) securities issued
pursuant to acquisitions approved by a majority of the disinterested directors
of the Company, (iii) shares of Common Stock issued in connection with regularly
scheduled dividend payments on any preferred stock of the Company, and (iv)
shares of Common Stock issued pursuant to any real property leasing arrangement
or financing from a national bank approved by the Board of Directors of the
Company.

 

(g) “ Principal Market ” means the primary national securities exchange on which
the Common Stock is then traded.

 

(h) “ Market Price ” means the highest traded price of the Common Stock during
the sixty Trading Days prior to the date of the respective Exercise Notice.

 

(i) “ Trading Day ” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any Business Day.

 

 

* * * * * * *



   

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.

 

 

OZOP SURGICAL CORP.

 

 

 

__________________________

Name: Michael Chermak

Title: Chief Executive Officer



 

   

 



EXHIBIT A

 

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)

 

 

The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Ozop Surgical Corp., a
Nevada corporation (the “Company”), evidenced by the attached copy of the Common
Stock Purchase Warrant (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

  1. Form of Exercise Price . The Holder intends that payment of the Exercise
Price shall be made as (check one):

 

  ☐ a cash exercise with respect to _________________ Warrant Shares; or   ☐ by
cashless exercise pursuant to the Warrant.

 

  2. Payment of Exercise Price . If cash exercise is selected above, the holder
shall pay the applicable Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

  3. Delivery of Warrant Shares . The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 

 

 

Date: _______________

 

 

_____________________________

(Print Name of Registered Holder)

 

 

By: __________________________

Name: ________________________

Title: _________________________

